Judgment reversed on the law and the facts, with costs to the appellants, and complaint dismissed, with costs. The trial court found that the assignments of the bonds and mortgages from plaintiff to defendants were executed by plaintiff and delivered, together with the bonds and mortgages, to Robert R. Danzilo for the purpose of delivering the same to the defendants and receiving for the plaintiff the amount due thereon. Danzilo was, therefore, the agent of the plaintiff for the purpose stated, and it was error for the court to refuse to find that Danzilo was the agent of the plaintiff. The delivery to Danzilo of the checks to his order for the amount of the bonds and mortgages was payment to plaintiff. (Potter v. Sager, 228 N. Y. 526.) The refusal of the court to find that Danzilo was the agent of the plaintiff is reversed, and a finding will be made that Danzilo was such agent. Lazansky, P. J., Young, Tompkins and Davis, JJ., concur; Scudder, J., votes for reversal and a new trial. Settle order on notice.